Citation Nr: 0410393	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  97-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
March 1992.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a May 1996 rating decision from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 20 percent rating for recurrent low back strain.  The 
October 1997 rating action recharacterized the veteran's 
disability as low back strain with degenerative changes.  


FINDINGS OF FACT

1.  The rating criteria for intervertebral disc syndrome effective 
prior to September 23, 2002; the rating criteria effective from 
September 23, 2002 to September 26, 2003; and the rating criteria 
effective from September 26, 2003 are equally favorable to the 
veteran.  

2.  The rating criteria for lumbosacral strain and degenerative 
arthritis effective prior to September 26, 2003 and the rating 
criteria effective from September 26, 2003 are equally favorable 
to the veteran.  

3.  The veteran's lumbar spine range of motion is flexion limited 
to mid-tibial level, extension limited to 20 degrees, lateral 
bending limited to 30 degrees on each side, and lateral rotation 
limited to 100 degrees on each side.  

4.  The October 2002 VA physician opined that the veteran's pain 
was due to a nonservice-connected neurological disease, and the 
June 2003 VA physician opined that the veteran's pain was likely 
due to nonservice-connected polyneuropathy.  

5.  The evidence does not show crepitation; excess fatigability; 
swelling; deformity; atrophy of disuse; instability of station; 
disturbance of locomotion; interference with sitting, standing, 
and weight-bearing; muscle spasm; absent ankle jerk; other 
neurological findings appropriate to the site of a disease disc; 
chronic orthopedic and neurological manifestations; listing of the 
whole spine; positive Goldthwaite's sign; marked limitation of 
forward bending in standing position; loss of lateral motion; 
narrowing or irregularity of joint space; or abnormal mobility on 
forced motion due to service-connected low back strain with 
degenerative changes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back 
strain with degenerative changes are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2004) 
(effective from September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) (effective from September 23, 2002 to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
(effective prior to September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, which evidence the VA will 
attempt to obtain for the claimant, and the period of time in 
which the claimant is allowed to respond to notices.  See 38 
U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received VA examinations in March 1996, October 2002, 
and June 2003, and the RO obtained the available medical records 
from the identified health care providers.  The veteran filed 
several lay statements with the RO, and in March 2004, she 
withdrew her previous request for a personal hearing.  

The RO's March 2003 letter, November 1996 and August 2000 
statements of the case, and October 1997, September 2000, and 
October 2003 supplemental statements of the case informed the 
veteran of applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, which party was 
responsible for obtaining the evidence, and the period of time 
allowed to respond to notices.  In these documents, the VA 
informed the veteran that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from the identified private health care providers.  
The veteran was informed that it was her responsibility to 
identify health care providers with specificity, that it was her 
responsibility to provide the evidence in her possession that 
pertained to the claim, and that it still remained her ultimate 
responsibility to obtain any lay statements and private medical 
evidence needed to support the claim.  

The VA has fulfilled its duty to assist and inform the veteran.  
She was informed of new and applicable laws and regulations and of 
the evidence needed to substantiate the claim.  She was told which 
party was responsible for obtaining the evidence and provided 
ample opportunity to present such evidence, and the VA has 
obtained the identified pertinent records in its possession or 
confirmed the unavailability of such.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to a rating in excess of 20 percent for
low back strain with degenerative changes

A March 1993 rating decision granted service connection and an 
initial 10 percent rating for low back pain with sciatica from 
March 1992.  An August 1995 rating decision recharacterized the 
veteran's disability as recurrent low back strain and increased 
the rating to 20 percent from March 1995.  The March 1993 and 
August 1995 rating decisions became final because the veteran was 
notified of each of the decisions by letter, and she did not 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302 (2003).  The veteran filed a claim 
for increased rating in December 1995.  The May 1996 rating 
decision continued the 20 percent rating, and the veteran 
perfected a timely appeal.  

The veteran's low back disability has been evaluated under the old 
and new criteria for lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) (effective 
from September 26, 2003).  Given the diagnoses and findings of 
record, the Board will consider whether a higher rating is 
warranted under the criteria for limitation of lumbar spine motion 
(Diagnostic Code 5292), intervertebral disc syndrome (Diagnostic 
Codes 5243 and 5293), lumbosacral strain (Diagnostic Codes 5237 
and 5295), and arthritis (Diagnostic Codes 5003, 5010, 5242) since 
December 1995, when the veteran filed her claim for increased 
rating.  

A higher rating cannot be assigned under the criteria for 
limitation of lumbar spine motion, which is assigned a 40 percent 
evaluation if severe and a 20 percent evaluation if moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.  The existence of functional 
loss and pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight-
bearing must also be considered when evaluation is based on 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-207 (1995).  

The worst range of lumbar spine motion was flexion limited to mid-
tibial level, extension limited to 20 degrees, lateral bending 
limited to 30 degrees on each side, and lateral rotation limited 
to 100 degrees on each side at the March 1996 VA examination.  
This means that three motions had a normal range of motion, two 
motions had no more than slight limitation of motion, and one 
motion had no more than moderate limitation of motion.  

The veteran's functional loss and pain supported continuation of 
the 20 percent rating.  The veteran's gait was stable and normal 
in March 1996, and the evidence did not show crepitation, excess 
fatigability, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing due to service-connected low 
back strain with degenerative changes.  Although the veteran was 
using a wheel chair at the October 2002 and June 2003 VA 
examinations and complained of constant back pain since March 
1996, the October 2002 VA physician opined that the veteran's pain 
was due to a nonservice-connected neurological disease, and the 
June 2003 VA physician opined that the veteran's pain was likely 
due to nonservice-connected polyneuropathy.  Under the 
circumstances, a rating no higher than 20 percent should continue 
under the criteria for limitation of lumbar spine motion.  

The Board will now consider whether a higher rating is justified 
under the three possible rating criteria for intervertebral disc 
syndrome.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
the veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary does so.  
See Karnas v. Derwinski , 1 Vet. App. 308 (1991).  For the period 
prior to September 23, 2002, the Board will apply only the oldest 
criteria.  For the period from September 23, 2002 to September 26, 
2003, the Board will apply the more favorable of the two older 
criteria.  For the period from September 26, 2003, the Board will 
apply the most favorable of the three criteria for intervertebral 
disc syndrome.  See VAOPGCPREC 3-2000 (2000).  

A higher rating is not justified under any of the three rating 
criteria for intervertebral disc syndrome.  Effective prior to 
September 23, 2002, moderate intervertebral disc syndrome with 
recurring attacks was assigned a 20 percent evaluation, and severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief was assigned a 40 percent evaluation.  
Pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc and 
little intermittent relief was assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective prior to 
September 23, 2002).  



Under the criteria effective from September 23, 2002 to September 
26, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method resulted in the higher evaluation.  An 
"incapacitating episode" was a period of acute signs and symptoms 
due to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" meant orthopedic and 
neurological signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly constantly.  A 20 
percent evaluation was assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  A 
40 percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation was assigned for intervertebral 
disc syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003) (effective from September 23, 
2002 to September 26, 2003).  

Under the criteria effective from September 26, 2003, 
intervertebral disc syndrome (preoperatively or postoperatively) 
is rated either under the general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  Intervertebral 
disc syndrome is assigned a 20 percent evaluation for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 40 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past 12 months, and a 60 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004) (effective from September 26, 2003).  


Although the October 2002 VA examiner attributed nerve root 
tightness to a possible discogenic etiology, the June 2003 VA 
examiner attributed the veteran's disability in the lower 
extremities to nonservice-connected polyneuropathy, and the 
medical evidence did not show the necessary muscle spasm, absent 
ankle jerk, other neurological findings appropriate to the site of 
a diseased disc, or chronic orthopedic and neurological 
manifestations needed for a higher rating under the criteria for 
intervertebral disc syndrome.   

Similarly, for many of the same reasons, a higher rating is not 
justified under the two possible rating criteria for lumbosacral 
strain.  For the period prior to September 23, 2003, the Board 
will apply only the older criteria.  For the period from September 
26, 2003, the Board will apply the more favorable of the older and 
newer criteria for lumbosacral strain.  See VAOPGCPREC 3-2000.  

Under the criteria effective prior to September 26, 2003, 
lumbosacral strain with muscle spasm on extreme forward bending 
with unilateral loss of spine motion in standing position was 
assigned a 20 percent evaluation.  Severe lumbosacral strain with 
listing of the whole spine to the opposite site, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, was assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003) (effective prior to September 26, 2003).  

Under the criteria effective from September 26, 2003, lumbosacral 
strain is assigned a 20 percent evaluation for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 40 percent evaluation 
is assigned for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months, and a 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) 
(effective from September 26, 2003).  


In this case, the October 2002 VA examiner opined that the 
veteran's substantial disability could not be ascribed to service-
connected low back strain, and the June 2003 VA examiner 
attributed the veteran's disability in the lower extremities to 
nonservice-connected polyneuropathy.  The medical evidence did not 
show the necessary listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion, narrowing or 
irregularity of joint space, or abnormal mobility on forced motion 
needed for a higher rating under the criteria for lumbosacral 
strain.   

Although January 1996 VA x-rays revealed mild multi-level 
degenerative arthritis from L1-L5, a separate rating was not 
available for arthritis because limitation of motion was 
compensable under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5242, 5292.  

For all these reasons, the 20 percent rating for low back strain 
with degenerative changes should continue.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
The evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Extraschedular ratings are not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. Brown, 
10 Vet. App. 93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2003).  
Service-connected low back strain with degenerative changes have 
not caused frequent hospitalizations or marked interference with 
employment.  Although the veteran told the October 2002 and June 
2003 VA examiners that she was unemployed, the October 2002 VA 
physician opined that the veteran's pain was due to a nonservice-
connected neurological disease, and the June 2003 VA physician 
opined that the veteran's pain was likely due to nonservice-
connected polyneuropathy.  Referral for consideration of an 
extraschedular rating for service-connected low back strain with 
degenerative changes is not currently warranted.  
ORDER

Entitlement to a rating in excess of 20 percent for low back 
strain with degenerative changes is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



